Campbell, J.,
delivered the opinion of the court.
The affidavit on which the justice of the peace issued a warrant for the accused does not charge him with a felony, but the facts stated may amount to a felony; and if the justice was satisfied that the accused was guilty of a felony, it was his duty to require of him a recognizance to appear before the Circuit Court, and he was not illegally detained by the sheriff’ under the mittimus of the justice of the peace. The affidavit served to procure the warrant for the arrest of the party *53•charged, and when he was before the justice of the peace it was the duty of that officer to determine as to the grade of the offence proved against the prisoner, and if found to be such that the Circuit Court alone had cognizance of it, it was proper to require a recognizance to appear before the Circuit Court.
Judgment affirmed.